         Case 2:19-cv-00467-JDW Document 6-1 Filed 04/15/19 Page 1 of 25



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 SHERIDAN AND MURRAY,                             LLC      and
 THOMAS W. SHERIDAN,

                              Plaintiffs,
v.                                                                        Civil Action No. 19-467 (RBS)

 ROBERTS AND ROBERTS, and
 RANDELL C. ROBERTS,

                              Defendants.



                   DEFENDANTS’ MEMORANDUM OF LAW
                          IN SUPPORT OF THEIR
         MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
                        OR, IN THE ALTERNATIVE,
       MOTION TO TRANSFER VENUE TO THE EASTERN DISTRICT OF TEXAS

I.      SUMMARY OF ARGUMENT ....................................................................................................1

II.     RELEVANT FACTUAL BACKGROUND .....................................................................................2

III.    DEFENDANTS ARE NOT SUBJECT TO PERSONAL JURISDICTION IN PENNSYLVANIA ...............4

        A.        The U.S. Supreme Court recently narrowed personal jurisdiction doctrine. ...........5

        B.        Plaintiffs failed to assert a proper basis for the exercise of personal
                  jurisdiction over Defendants in this action. .............................................................6

                  1.        Plaintiffs’ and other third parties’ unilateral actions do not create
                            personal jurisdiction over Defendants in this action. ...................................6

                  2.        The contractual relationship between Plaintiffs and Defendants does
                            not subject Defendants to personal jurisdiction in this action. ....................8

                  3.        The nature of an attorney referral relationship further demonstrates
                            that Defendants did not purposefully avail themselves of the privilege
                            of doing business in Pennsylvania .............................................................10
       Case 2:19-cv-00467-JDW Document 6-1 Filed 04/15/19 Page 2 of 25



      C.        The exercise of personal jurisdiction over Defendants would not comport
                with notions of substantial justice and fair play.....................................................11

      D.        Randell C. Roberts is shielded from personal jurisdiction in Pennsylvania ...........13

      E.        Pennsylvania lacks general jurisdiction over Defendants ......................................13

IV.   THIS ACTION SHOULD BE TRANSFERRED TO THE EASTERN DISTRICT OF TEXAS ................15

      A.        This action could have been brought in the U.S. District Court for the Eastern
                District of Texas .....................................................................................................15

      B.        Transfer of this action to the U.S. District Court for the Eastern District of
                Texas is in the interest of justice ............................................................................17

                1.         On balance, transfer to the U.S. District Court for the Eastern District
                           of Texas would serve the private interests in this case ..............................18

                2.         Transfer of this action to the U.S. District Court for the Eastern
                           District of Texas would be in the public interest. ......................................20

V.    CONCLUSION.......................................................................................................................22




                                                                 ii
           Case 2:19-cv-00467-JDW Document 6-1 Filed 04/15/19 Page 3 of 25




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA



     SHERIDAN AND MURRAY,                 LLC    and
     THOMAS W. SHERIDAN,

                           Plaintiffs,
    v.                                                      Civil Action No. 19-467 (RBS)

     ROBERTS AND ROBERTS, and
     RANDELL C. ROBERTS,

                           Defendants.



           DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF THEIR
           MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
                          OR, IN THE ALTERNATIVE,
         MOTION TO TRANSFER VENUE TO THE EASTERN DISTRICT OF TEXAS

         The law firm of Roberts and Roberts1 and Randell C. Roberts (collectively, “Defendants”),

by their undersigned counsel, submit this Memorandum of Law in support of their Motion to

Dismiss for Lack of Personal Jurisdiction, pursuant to Federal Rule of Civil Procedure 12(b)(2), or,

in the alternative, in support of their Motion to Transfer Venue to the Eastern District of Texas,

pursuant to 28 U.S.C. § 1404(a).

                                         I.   SUMMARY OF ARGUMENT

         The jurisdictional issues in this action boil down to a central question: where an attorney in

Pennsylvania directly solicits a Texas attorney for the referral of his Texas clients, and the attorneys

subsequently enter into a referral agreement, does that agreement constitute a “substantial

connection” with Pennsylvania, such that Pennsylvania courts can exercise personal jurisdiction
1
 This law firm’s name is misstated in the Complaint. The firm’s proper name is “The Roberts Law
Firm, A Professional Corporation d/b/a Roberts & Roberts, A Professional Corporation.”
           Case 2:19-cv-00467-JDW Document 6-1 Filed 04/15/19 Page 4 of 25



over the Texas attorney? In light of the U.S. Supreme Court’s recent shift toward a “defendant-

focused” personal jurisdiction analysis, well-established precedent, and the particular facts of this

case, the answer is plainly ‘no.’ Here, Defendants respectfully request that the Court dismiss this

action or, in the alternative, transfer this action to a more appropriate venue—the U.S. District Court

for the Eastern District of Texas—where all the relevant contracts and agreements were formed.

                                 II.   RELEVANT FACTUAL BACKGROUND

         Randell C. Roberts (hereinafter, “Roberts”) is a Texas attorney. His law firm, Roberts &

Roberts, has its principal office in Tyler, Texas.        Thomas W. Sheridan (“Sheridan”) is a

Pennsylvania attorney with Sheridan & Murray, which has offices in Pennsylvania and New Jersey.

         In October 2013, Roberts met Sheridan at a legal seminar in California. Sheridan gave a

presentation at the seminar and invited questions from the audience.             This led to a brief

conversation between Roberts and Sheridan about a Texas client of Roberts’s. This client had been

seriously injured in an oilfield accident in Pennsylvania. Roberts left the seminar with no further

plans to contact Sheridan and Roberts did not initiate any further contact with Sheridan.

         Approximately six weeks after the seminar, Sheridan directly contacted Roberts to solicit

referral of the Texas client.2 Roberts and Sheridan ultimately agreed that the client would be

referred to Sheridan and that Roberts & Roberts would be paid 40% of the gross attorney’s fee

recovered by Sheridan & Murray in the representation of the injured client and his wife. Sheridan

confirmed the agreement by letter and by an accompanying email.3

         Pursuant to the Texas Rules of Professional Conduct, Roberts’s clients—the Burgesses—

each contemporaneously signed a “Consent to Refer.” These agreements confirmed the clients’


2
 See Exhibit B. All exhibits referenced in this Memorandum are attached to the Declaration of
Randell C. Roberts submitted in further support of this Motion.
3
    See Exhibits D & E.

                                                  2
           Case 2:19-cv-00467-JDW Document 6-1 Filed 04/15/19 Page 5 of 25



understanding and agreement that Roberts & Roberts was entitled to 40% of the total attorney’s fee

earned in their case.4

         On February 7, 2018, Sheridan called Roberts and presented a pessimistic outlook for the

case. In that call, Sheridan asked Roberts if he would reduce his 40% fee so that the Burgesses

would continue to have an economically viable lawsuit to pursue. Sheridan specifically asked

Roberts if he would agree to cap Roberts & Roberts’s fee at 40% of the attorney’s fee recovered

against only one of the potential defendants, Clark Electrical Contractors, Inc. Under that premise,

and with the desire to do everything possible to help his clients, Roberts agreed to this request.

That day, Sheridan emailed Roberts a revised fee agreement, and Roberts acknowledged the revised

agreement.5

         Eight months later, in October 2018, the Burgess’s cases settled for $44 million.6 While

Roberts was pleased with the result for his clients, he expressed concern to Sheridan about the

fairness of their recently revised fee agreement. When Sheridan stood by the fee agreement as

recently revised by Sheridan’s email of February 7, 2018, Roberts reviewed that email again. At

that time, it was discovered that Sheridan’s email of February 7, 2018, contained an email thread

between Sheridan and his law partner that raised further concerns.

         Specifically, in the email containing the revised agreement, Sheridan appears to have


4
    See Exhibit G.
5
  See Exhibit H at Roberts_000030–Roberts_000031. In their Complaint, Plaintiffs allege that the
parties had “mistakenly” agreed a 40% referral fee and that the parties had orally agreed to a
different arrangement. Simply put, Plaintiffs are making a false representation to this Court about
this issue. Defendants encourage the Court to read Sheridan’s letter of January 9, 2019, which
Sheridan drafted during informal discussions about this matter. The letter implicitly acknowledges
that the February agreement reflected a change to the parties’ initial agreement. See Exhibit M.
6
  Importantly, based on the information they are aware of at this time, Defendants are not
challenging the amount of the settlement, the quality of the settlement, or the facts of the
underlying accident resulting in the settlement.

                                                 3
            Case 2:19-cv-00467-JDW Document 6-1 Filed 04/15/19 Page 6 of 25



inadvertently included an internal discussion between Sheridan and his partner. In that discussion,

Sheridan asked for assistance in revising the fee agreement with Roberts and stated that he wanted to

“nail this down ASAP.”7 This language was not consistent with the gloomy prospects for the

lawsuit Sheridan described to Roberts that very day.         In light of this, Roberts requested that

Sheridan provide information showing that on February 7, 2018, it was actually necessary to change

the division of the attorney’s fee in order for the clients to continue to have an economically viable

lawsuit.8

         Roberts continued to pursue informal resolution of his concerns with Sheridan. While

attempting informal resolution of these concerns, Sheridan expeditiously moved to file this

declaratory judgment action in Pennsylvania federal court.

            III.     DEFENDANTS ARE NOT SUBJECT TO PERSONAL JURISDICTION IN PENNSYLVANIA

         Defendants’ contacts with the Commonwealth of Pennsylvania are insufficient to establish

personal jurisdiction over Defendants in this action. Because Defendants challenge the basis on

which Plaintiffs’ assert personal jurisdiction, “the burden falls upon [Plaintiffs] to come forward

with sufficient facts to establish that jurisdiction is proper.” See Mellon Bank PSFS, Nat’l Ass’n v.

Farino, 960 F.2d 1217, 1223 (3d Cir. 1992) (citation omitted). Specifically, Plaintiffs bear the

“burden to prove, by a preponderance of the evidence, facts sufficient to establish personal

jurisdiction.” See Carteret Savings Bank, FA v. Shushan, 954 F.2d 141, 146 (3d Cir. 1992)

(citations omitted). Plaintiffs must show “with reasonable particularity sufficient contacts between

the defendant and the forum state to support jurisdiction.” Provident Nat’l Bank v. Cal. Fed. Sav. &

Loan Ass’n, 819 F.2d 434, 437 (3d Cir. 1987) (citation omitted).


7
    See Exhibit H at Roberts_000031–Roberts_000034.
8
    See Exhibit L.

                                                  4
            Case 2:19-cv-00467-JDW Document 6-1 Filed 04/15/19 Page 7 of 25



       Federal courts follow a “two-step analysis to determine if personal jurisdiction is proper:

(1) if jurisdiction is proper under the forum’s long-arm statute; and (2) the exercise of personal

jurisdiction over the defendant comports with due process under the U.S. Constitution.” Barrett v.

Catacombs Press, 44 F. Supp. 2d 717, 723 (E.D. Pa. 1999). Because Pennsylvania’s long-arm

statute extends personal jurisdiction “to the full extent allowed under the Constitution of the United

States,” this two-step inquiry “collapses into one coextensive with the due process clause of the

United States Constitution.” 42 PA. C.S.A. § 5322(b); Barrett, 44 F. Supp. 2d at 723 (citation

omitted).

       A.       The U.S. Supreme Court recently narrowed personal jurisdiction doctrine.

       Recent U.S. Supreme Court decisions have curtailed states’ authority to exercise personal

jurisdiction over nonresidents under the due process clause. As commentators have observed, the

Supreme Court’s recent decisions have “significantly changed the shape of personal jurisdiction

doctrine” and, specifically, “narrowed personal jurisdiction doctrine.”       See Cassandra Burke

Robertson & Charles W. “Rocky” Rhodes, The Business of Personal Jurisdiction, 67 CASE W. RES.

L. REV. 775, 783 (2017). In these decisions, the Court emphasized that, while a court must consider

a “variety of interests” in determining whether personal jurisdiction is present, the “primary concern

is the burden on the defendant.” Bristol-Myers Squibb Co. v. Superior Court of Cal., 137 S. Ct.

1773, 1780 (2017) (quoting World–Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 292 (1980))

(emphasis added and internal quotation marks omitted).       In assessing this burden, a court must

consider the “practical problems resulting from litigating in the forum,” but its considerations

should “also encompass[] the more abstract matter of submitting to the coercive power of a State

that may have little legitimate interest in the claims in question.” Bristol-Myers Squibb Co., 137 S.

Ct. 1773, 1780 (2017).

       According to the U.S. Supreme Court, the “primary focus of [the] personal jurisdiction
                                                  5
          Case 2:19-cv-00467-JDW Document 6-1 Filed 04/15/19 Page 8 of 25



inquiry is the defendant’s relationship to the forum State.” Id. at 1779 (emphasis added and citation

omitted). That is, the defendant’s relationship with the forum “must arise out of contacts that the

‘defendant himself’ creates with the forum state.” Walden v. Fiore, 571 U.S. 277, 284 (2014)

(quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985)) (emphasis in original). The

Court emphasized that this “‘minimum contacts’ inquiry principally protects the liberty of the

nonresident defendant, not the interests of the plaintiff. Id. at 290. In order “[f]or a State to

exercise jurisdiction consistent with due process, the defendant’s suit-related conduct must create a

substantial connection with the Forum state.” Id. at 284 (emphasis added).

        B.      Plaintiffs failed to assert a proper basis for the exercise of personal jurisdiction
                over Defendants in this action.

        In their Complaint, Plaintiffs states that “Roberts purposefully availed himself of this

Court’s jurisdiction by . . . soliciting Sheridan and Murray’s services for a lawsuit that was litigated in

Philadelphia and that regarded conduct that occurred in Pennsylvania.”9 Under the “defendant-

focused” analysis now required by the U.S. Supreme Court, Plaintiffs’ allegations are insufficient

for this Court to exercise personal jurisdiction over Defendants.

             1. Plaintiffs’ and other third parties’ unilateral actions do not create personal
                jurisdiction over Defendants in this action.

        In this action, Plaintiffs assert personal jurisdiction, in part, because Pennsylvania was the

location of the negligent conduct in the underlying personal injury lawsuit. However, to confer

personal jurisdiction, Defendant’s relationship with the forum “must arise out of contacts that the

‘defendant himself’ creates with the forum state.” Id. at 284 (quoting Burger King Corp., 471 U.S.

at 475) (emphasis in original). It is improper to assert personal jurisdiction by “demonstrating

contacts between the plaintiff (or third parties) and the forum State.” Id. (citing Helicopteros

9
  As described in the attached Declaration, it was Plaintiffs—not Defendants—that solicited the
referral relationship that is the subject of this action. See Roberts Decl. at ¶ 38.

                                                    6
          Case 2:19-cv-00467-JDW Document 6-1 Filed 04/15/19 Page 9 of 25



Nacionales de Colombia, S. A. v. Hall, 466 U. S. 408, 417 (1984)). Plaintiffs therefore cannot point

to a third party’s negligent conduct in Pennsylvania to subject Defendants to personal jurisdiction in

Pennsylvania. Simply put, “it is the defendant, not the plaintiff or third parties, who must create

contacts with the forum State.” Id. at 291 (emphasis added).

       Similarly, Plaintiffs’ actions in filing and litigating the underlying personal injury lawsuit in

Pennsylvania does not subject Defendants to personal jurisdiction in Pennsylvania. The “unilateral

activity of another party or a third person is not an appropriate consideration when determining

whether a defendant has sufficient contacts with a forum State to justify an assertion of

jurisdiction.” See Helicopteros Nacionales de Colombia, S. A., 466 U.S. at 417. Regarding the

underlying personal injury lawsuit, the litigation activities that took place in Pennsylvania—

including the decision to file suit in Pennsylvania—were performed by Plaintiffs at Plaintiffs’ sole

discretion. Further, Plaintiffs solicited the opportunity to perform these activities in Pennsylvania.10

It is disingenuous for Plaintiffs to now contend that their own litigation activities should subject

Defendants to jurisdiction in Pennsylvania. See Walden, 571 U.S. at 291.

       To the extent that Defendants contemplated that the referral agreement would result in

Plaintiff conducting litigation in Pennsylvania, this is insufficient to subject Defendants to personal

jurisdiction in this forum. Simply put, “the fact that a contract envisions one party discharging his

obligations in the forum state cannot, standing alone, justify the exercise of jurisdiction over

another party to the contract.” Picot v. Weston, 780 F.3d 1206, 1213 (9th Cir. 2015). Stated

differently, the referral agreement at issue did not contemplate that Defendants’ conduct would

form a substantial connection with Pennsylvania.        See S.R. Rosati, Inc. v. Unishippers Glob.



10
   See Exhibit B. In fact, under the terms of the referral agreement, once the referral was
effectuated, the Defendants owed no duties of any kind to Plaintiffs in Pennsylvania or anywhere
else.

                                                   7
         Case 2:19-cv-00467-JDW Document 6-1 Filed 04/15/19 Page 10 of 25



Logistics, LLC, No. CV-16-4059, 2016 WL 6471453, at *2 (E.D. Pa. Oct. 31, 2016) (stating that

jurisdiction is proper where, for example, a defendant “enter[s] into a contract that ‘envisions

continuous and wide-reaching contacts’ in the forum state” (quoting Walden, 571 U.S. at 285));

Walden, 571 U.S. 277 (stating that a “‘minimum contacts’ analysis looks to the defendant’s

contacts with the forum State itself, not the defendant’s contacts with persons who reside there”).

In sum, the referral agreement did not contemplate Defendants themselves taking any specific

actions that would create a substantial connection with Pennsylvania.

           2. The contractual relationship between Plaintiffs and Defendants does not subject
              Defendants to personal jurisdiction in this action.

       The contractual relationship between Plaintiffs and Defendants does not, in and of itself,

create personal jurisdiction over Defendants in Pennsylvania. See Grand Entertainment Group,

Ltd. v. Star Media Sales, Inc., 988 F.2d 476, 482 (3d Cir. 1993) (stating that “a contract alone does

not ‘automatically establish sufficient minimum contacts in the other party’s home forum.’”

(quoting Burger King, 471 U.S. at 478)); Mellon Bank (East) PSFS, Nat’l Ass’n v. DiVeronica

Bros., Inc., 983 F.2d 551, 557 (3d Cir. 1993) (“Contracting with a resident of the forum state does

not alone justify the exercise of personal jurisdiction over a non-resident defendant, particularly

where, as here, the out-of-state defendant executed the ‘contract’ only at the behest of the resident.”

(citation omitted)). However, the Court can consider “prior negotiations and contemplated future

consequences, along with the terms of the contract and the parties’ actual course of dealing,” to

determine whether Defendants have sufficient minimum contacts with Pennsylvania. See Budget

Blinds, Inc. v. White, 536 F.3d 244, 261 (3d Cir. 2008) (quoting Burger King Corp., 471 U.S. at

479); see also Vetrotex Certainteed Corp. v. Consolidated Fiber Glass Prods. Co., 75 F.3d 147, 152

(3d Cir. 1996).

       Here, the circumstances surrounding the formation of the relevant agreements in this action


                                                  8
           Case 2:19-cv-00467-JDW Document 6-1 Filed 04/15/19 Page 11 of 25



are insufficient to create personal jurisdiction over Defendants in Pennsylvania. Significantly—and

despite Plaintiffs’ suggestion otherwise—it was Plaintiffs who directly solicited the referral of the

underlying personal injury matter from Defendants.11 See Vetrotex Certainteed Corp., 75 F.3d at

152 (finding a lack of personal jurisdiction where, in part, a defendant did not “solicit[] the contract

or initiate[] the business relationship leading up to the contract”); Z-Man Painting, LLC v.

Generation Builders, Inc., Homestead at Mansfield, Inc., No. 04-CV-4489, 2006 WL 47378, at *4

(E.D. Pa. Jan. 6, 2006) (Surrick, J.) (finding it significant that it was the plaintiff that solicited

business from the defendant); cf. Jaffe v. Julien, 754 F. Supp. 49, 53 (E.D. Pa. 1991) (stating that

“the unsolicited referral of business to a non-Pennsylvania lawyer from a Pennsylvania lawyer does

not provide sufficient contacts to make the former amenable to suit in Pennsylvania” (citation

omitted)). In many ways, Defendants were “passive buyers” in this transaction. See Vetrotex

Certainteed Corp., 75 F.3d at 152 (finding a lack of personal jurisdiction where the defendant’s

contacts with Pennsylvania were primarily communications in furtherance of a contract).

          In fact, each transaction at the center of this dispute was a transaction initiated by Plaintiffs in

Pennsylvania toward Defendants in Texas.12 As a consequence, each of the key agreements or

contracts at the center of this dispute was formed in Texas, not Pennsylvania.13 In sum, the

11
     See Exhibit B.
12
   See Roberts Decl. at ¶¶ 38, 41, 57, 59. To the extent Plaintiffs argue that communications
between the parties established sufficient minimum contacts, the Third Circuit has held that
“informational communications in furtherance of a contract between a resident and a nonresident
does not establish the purposeful activity necessary for a valid assertion of personal jurisdiction
over the nonresident defendant.” See Vetrotex Certainteed Corp., 75 F.3d at 152.
13
   See Roberts Decl. at ¶¶ 31, 40, 41, 45-47. A contract is formed in the place where the last act of
contract formation occurs. See McCrea v. Automatic Heat, Inc., 55 A.2d 564, 565 (Pa. Super. Ct.
1947); Texas Employers’ Ins. Ass’n v. Moore, 56 S.W.2d 652, 655 (Tex. Civ. App. 1932). The
Complaint alleges that the parties’ referral agreement was completed by letter from Plaintiffs in
Pennsylvania to Defendants in Texas. See Complaint at ¶¶ 8, 15. However, in actuality, the parties’
referral agreement was not completed until the clients subsequently agreed to retain Sheridan &
Murray as their attorneys—otherwise there could have been no client referral. Therefore, the
                                                 9
         Case 2:19-cv-00467-JDW Document 6-1 Filed 04/15/19 Page 12 of 25



agreement to refer the underlying personal injury matter did not create a substantial connection

between Defendants and this forum.

           3. The nature of an attorney referral relationship further demonstrates that
              Defendants did not purposefully avail themselves of the privilege of doing
              business in Pennsylvania.

       Importantly, the very nature of an attorney referral agreement negates the idea that

Defendants purposefully availed themselves of the privilege of doing business in Pennsylvania.

Notably, Roberts has personally handled litigation throughout the United States and, in this matter,

had a choice to handle the underlying personal injury matter personally in Pennsylvania. However,

by referring this matter to Plaintiffs, Roberts elected not to undertake the responsibility of becoming

familiar with Pennsylvania laws and performing the requirements for properly providing legal

services in Pennsylvania. Stated differently, the fact that Roberts elected to refer the underlying

matter to Plaintiffs is evidence that Roberts chose not to purposely avail himself of the privilege of

doing business in Pennsylvania. See Childers v. Schwartz, 262 S.W.3d 698, 700 (Mo. Ct. App.

2008) (holding that the defendant did not purposefully avail himself in a situation where the

plaintiffs had solicited the out-of-state defendant’s real estate services and had paid a referral fee to

the defendant).

       Additionally, the referral of a client, such as occurred here, leaves the referring attorney with

little to no control over the day-to-day actions of the attorney who solicited and received the

referral. The attorney referral relationship in this situation is similar to the relationship between a

franchisor and franchisee. For a foreign franchisor to be subject to a state’s exercise of personal

jurisdiction, there must be a showing that the franchisor “has the right to control the manner in



agreement was completed when the clients signed the Consents to Refer and the contracts with
Sheridan & Murray. See Roberts Decl. at ¶ 45. Accordingly, the referral agreement at issue in this
action was formed in Texas.

                                                   10
           Case 2:19-cv-00467-JDW Document 6-1 Filed 04/15/19 Page 13 of 25



which its franchisees perform their day-to-day activities,” rather than more general “common-

quality control programs.” S.R. Rosati, Inc., 2016 WL 6471453, at *2 (citation omitted). In the

customary referral relationship, and in this case, Roberts retained only a high-level oversight

responsibility for the matter but lacked the day-to-day control over the decision making and actions of

Sheridan, who received the referral.14

         In sum, a mere referral agreement generally does not constitute the sort of “minimum

contacts” that confer personal jurisdiction over non-resident individuals and corporations.

         C.      The exercise of personal jurisdiction over Defendants would not comport with
                 notions of substantial justice and fair play.

         To the extent the Court determines that Pennsylvania may exercise personal jurisdiction

over Defendants, the exercise of that jurisdiction would not comport with “‘traditional notions of

fair play and substantial justice.’” See D’Jamoos ex rel. Estate of Weingeroff v. Pilatus Aircraft

Ltd., 566 F.3d 94, 102 (3d Cir. 2009) (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316

(1945)).      Stated differently, the presence of other factors renders the exercise of personal

jurisdiction over Defendants unreasonable in this action. See Burger King Corp., 471 U.S. at 477.

This is particularly true in light of the considerations set forth by the U.S. Supreme Court, which

include “the burden on the defendant,” “the forum State’s interest in adjudicating the dispute,”

“the plaintiff’s interest in obtaining convenient and effective relief,” “the interstate judicial

system’s interest in obtaining the most efficient resolution of controversies,” and the “shared

interest of the several States in furthering fundamental substantive social policies.” See id. at 476–

77 (quoting World-Wide Volkswagen Corp., 444 U.S. at 292) (internal quotation marks omitted).

As discussed above, the U.S. Supreme Court has emphasized, in determining whether personal

jurisdiction is present, that the “primary concern is the burden on the defendant.”    Bristol- Myers

 14
      See Roberts Decl. at ¶¶ 52-56.

                                                  11
         Case 2:19-cv-00467-JDW Document 6-1 Filed 04/15/19 Page 14 of 25



Squibb Co., 137 S. Ct. at 1780 (quoting World–Wide Volkswagen Corp., 444 U.S. at 292)

(emphasis added and internal quotation marks omitted). And here, there would be a significant

burden on Defendants if the Court were to exercise personal jurisdiction over them in this action.

Two critical witnesses—the clients in the underlying personal injury lawsuit—would likely be

unable to attend trial in this Court.   Specifically, as a result of his accident, Mr. Burgess was

rendered a quadriplegic and is under constant medical supervision at a hospital in Tyler, Texas.

His wife, the other client in the underlying matter, also provides care for Mr. Burgess at the hospital

and would likely be unable to attend trial in this Court. The Burgesses, however, are critical

witnesses because they signed and contemporaneously discussed with Roberts and his investigator the

key agreements at the center of this dispute. This includes the agreement that Roberts & Roberts

would be paid forty percent (40%) of the total attorney’s fee recovered by Sheridan & Murray.

The Burgesses are key material witnesses who can speak to the terms of the intended referral

agreement between the attorneys and the Burgess’s consent to it. Therefore, because the Burgesses

would be unable to attend a trial in this Court, Defendants would be significantly burdened by the

Court’s exercise of personal jurisdiction over them.

       Moreover, Texas and the interstate judicial system have a significant interest in this dispute

being resolved by a Texas court. This dispute is over the amount of the attorney’s fee that must be

paid to a Texas attorney for legal representation of his Texas clients. These Texas clients were only

referred to a Pennsylvania attorney after that Pennsylvania attorney directly solicited the referral of

these clients from the Texas attorney. Furthermore, Plaintiffs are asking for relief that would

impact a series of interrelated agreements or contracts that govern the amount of the attorney’s fee

owed to the Texas attorney, including (1) Defendants’ two employment contracts with the clients,

(2) each client’s “Consent to Refer” the underlying case to Plaintiffs, and (3) Plaintiffs’ two

employment contracts, all six of which were accepted, signed, and formed in Texas. As it currently
                                                  12
         Case 2:19-cv-00467-JDW Document 6-1 Filed 04/15/19 Page 15 of 25



stands, the Texas clients have a valid and binding agreement with Roberts & Roberts under which

they must pay the firm 40% of the total attorney’s fee in their case. See Johnston v. California Real

Estate Inv. Tr., 912 F.2d 788, 789 (5th Cir. 1990); Mandell & Wright v. Thomas, 441 S.W.2d 841,

847 (Tex. 1969). It is unclear how Plaintiffs’ limited request for relief would impact these six

interrelated agreements or contracts, and how much of the attorney’s fee might actually be paid out

altogether. Therefore, it would be more appropriate for a Texas court to determine how much of the

attorney’s fee should be paid out under the Texas contracts and who should pay for it. To that end, it

would be inappropriate to subject Defendants to personal jurisdiction in Pennsylvania.

       As a final matter, the Court’s exercise of personal jurisdiction over Defendants would have a

chilling effect on attorney referrals. Many attorneys refer clients to attorneys in other states to

avoid invoking both the privileges and obligations of practicing law in the other state’s court

system, or because it is in the client’s best interests. If the Court were to find that it should exercise

personal jurisdiction in this action, some attorneys across the United States may be less willing to

refer their clients to a Pennsylvania attorney, given that the referral could subject the referring

attorney to being haled into court in Pennsylvania.

       In sum, the exercise of personal jurisdiction over Defendants in this action would not

comport with “traditional notions of fair play and substantial justice.”

       D.      Randell C. Roberts is shielded from personal jurisdiction in Pennsylvania.

       Though he is named individually in this action, the Commonwealth of Pennsylvania also

lacks personal jurisdiction over Roberts as an individual.           As “a general rule, individuals

performing acts in a state in their corporate capacity are not subject to the personal jurisdiction of

the courts of that state for those acts.” See D & S Screen Fund II v. Ferrari, 174 F. Supp. 2d 343,

347 (E.D. Pa. 2001) (citation omitted). As described in the attached Declaration, Roberts’s contacts

with this forum were made only in his corporate capacity. Therefore, there is no legitimate basis upon
                                                   13
          Case 2:19-cv-00467-JDW Document 6-1 Filed 04/15/19 Page 16 of 25



which he can personally be subject to jurisdiction in Pennsylvania and Roberts must accordingly be

dismissed from this action. See id.

         E.     Pennsylvania lacks general jurisdiction over Defendants.

         Though Plaintiffs do not allege in their Complaint that this Court may exercise general

jurisdiction over Defendants, it is notable that the Commonwealth of Pennsylvania also lacks such

jurisdiction over Defendants. As to Roberts personally, Plaintiffs must show that Roberts “(1) lives

here, (2) was served here, or (3) consented to suit here.” Farber v. Tennant Truck Lines, Inc., 84 F.

Supp. 3d 421, 434 (E.D. Pa. 2015); accord Decker v. Dyson, 165 Fed. App’x 951, 953 (3d Cir.

2006).    Roberts does not live in Pennsylvania, was not served in Pennsylvania, and has not

consented to suit in Pennsylvania. Accordingly, there is no basis for this Court’s exercise of

general jurisdiction over him.15

         Pennsylvania also lacks general jurisdiction over Roberts & Roberts.       Under the U.S.

Supreme Court’s recently narrowed personal jurisdiction doctrine, general jurisdiction only exists if

the law firm’s “affiliations with [Pennsylvania] are so continuous and systematic as to render it

essentially at home in [Pennsylvania].” See Daimler AG v. Bauman, 571 U.S. 117, 138–39 (2014)

(internal quotation marks and brackets omitted).      In “all but the most exceptional case[s], a

corporation is only at home in a forum state when it is (1) incorporated in that state or (2) has a

principal place of business in that state.” Esposito v. Las Vegas Sands Corp., No. CV-17-2936,

2018 WL 1010627, at *3 (E.D. Pa. Feb. 21, 2018) (Surrick, J.) (quoting Daimler AG, 571 U.S. at

138 n.19) (internal quotation marks omitted). And it is “incredibly difficult to establish general

15
    In any event, courts have observed that it is unclear whether states may exercise general
jurisdiction over nonresident individuals. See Farber, 84 F. Supp. 3d at 433–34 (“Domicile aside,
however, it remains largely unclear whether a state may exercise general jurisdiction over any
nonresident defendant.” (citations omitted)); see also Burnham v. Superior Court of Cal., 495 U.S.
604, 610 n.1 (1990) (plurality opinion) (observing that “[i]t may be that [general jurisdiction]
applies only to corporations”).

                                                 14
         Case 2:19-cv-00467-JDW Document 6-1 Filed 04/15/19 Page 17 of 25



jurisdiction [over a corporation] in a forum other than the place of incorporation or principal place of

business.” See Chavez v. Dole Food Co., Inc., 836 F.3d 205, 223 (3d Cir. 2016) (emphasis and

brackets in original) (quoting Monkton Ins. Servs., Ltd. v. Ritter, 768 F.3d 429, 432 (5th Cir. 2014)).

Roberts & Roberts is a Texas corporation with a principal place of business in Texas, and this is not

an exceptional case that contemplates disregarding the general rule. In short, Roberts & Roberts is

anything but “at home” in Pennsylvania and it not subject to general jurisdiction in Pennsylvania.

         IV.     THIS ACTION SHOULD BE TRANSFERRED TO THE EASTERN DISTRICT OF TEXAS

       Regardless of whether Pennsylvania has personal jurisdiction over Defendants, this action

should be transferred to the U.S. District Court for the Eastern District of Texas. If the Court finds it

lacks jurisdiction over this action, 28 U.S.C. § 1631 states:

       Whenever a civil action is filed in a court . . . and that court finds that there is a want
       of jurisdiction, the court shall, if it is in the interest of justice, transfer such
       action . . . to any other such court in which the action . . . could have been brought at
       the time it was filed.

28 U.S.C. § 1631 (emphasis added). Even if the Court determines that personal jurisdiction exists

over Defendants in this action, 28 U.S.C. § 1404 also provides:

       For the convenience of parties and witnesses, in the interest of justice, a district
       court may transfer any civil action to any other district . . .where it might have been
       brought or to any district . . . to which all parties have consented.

28 U.S.C. § 1404(a) (emphasis added); see also McKinney v. Pinter, No. CV-18-4185, 2019 WL

952247, at *4 (E.D. Pa. Feb. 26, 2019) (Surrick, J.) (“Under § 1404(a), district courts are vested

with broad discretion to determine, on an individualized, case-by-case basis, whether convenience

and fairness considerations weigh in favor of transfer.” (quoting Jumara v. State Farm Ins. Co., 55

F.3d 873, 883 (3d Cir. 1995)).

       For transfer to be appropriate, Sections 1404 and 1631 both essentially require: (1) that this

action could been brought in the U.S. District Court for the Eastern District of Texas on the day it


                                                   15
           Case 2:19-cv-00467-JDW Document 6-1 Filed 04/15/19 Page 18 of 25



was filed; and (2) that the transfer is in the interest of justice. See 28 U.S.C. § 1404(a); 28 U.S.C.

§ 1631. Transfer to the Eastern District of Texas satisfies both requirements.

       A.      This action could have been brought in the U.S. District Court for the Eastern
               District of Texas.

       For transfer to be appropriate, Sections 1404 and 1631 essentially require that this action

could have been brought in the Eastern District of Texas. See 28 U.S.C. § 1404(a); 28 U.S.C. §

1631. This requires a determination as to whether the Eastern District of Texas is appropriate both

jurisdictionally and as a venue. See McKinney, 2019 WL 952247, at *5.

       The Eastern District of Texas may, at the least, exercise personal jurisdiction over Sheridan &

Murray.16 Because the Texas long-arm statute has been interpreted to extend to the limits of due

process, a Texas court may assert jurisdiction over Plaintiffs so long as the exercise of jurisdiction

is constitutionally permissible.    See Stuart v. Spademan, 772 F.2d 1185, 1189 (5th Cir. 1985).

Plaintiffs clearly have made “minimum contacts” with Texas—and specifically the Eastern District

of Texas—from which they have formed a substantial connection with the State. The attached

Declaration sets forth Plaintiffs’ contacts with Texas in more detail, but includes reference to, in

part, the following:

            Sheridan directly solicited Roberts, a Texas resident, for the referral of Texas clients to
             his law firm.

            Sheridan undertook representation of Texas clients in a personal injury lawsuit.

            Sheridan traveled to Texas to meet with the Texas clients on at least one occasion, sent
             experts to meet with the clients in Texas, and based upon information and belief, he or
             members of his law firm also participated in depositions in Texas in the lawsuit filed on
             behalf of the Texas clients.


16
  As with Roberts, it is unclear whether Sheridan may be subject to the personal jurisdiction of a
Texas court, given that he may have been acting in his corporate capacity for Sheridan & Murray.
Sheridan did, however, personally perform legal services in this matter in Texas. See, e.g., Roberts
Decl. at ¶ 61. Furthermore, Defendants note that it appears unlikely that Texas would possess
general jurisdiction over Plaintiffs, but Defendants elect not waive this argument at this time.

                                                  16
              Case 2:19-cv-00467-JDW Document 6-1 Filed 04/15/19 Page 19 of 25



               The dispute in this action relates to Sheridan’s request that a Texas attorney waive most
                of his attorney’s fee to which the Texas attorney was entitled under Texas contracts.

In sum, if anyone chose to avail themselves of the opportunity to do business in a foreign

jurisdiction, it was Plaintiffs, who chose to represent Texas clients, whose referral Plaintiffs

solicited from a Texas lawyer. In other words, Plaintiffs could reasonably expect to be haled into

court in Texas. See Walden, 571 U.S. at 286.

          Furthermore, the Eastern District of Texas would constitute a proper venue for this action in

two respects. First, both Defendants reside in the Eastern District of Texas, making venue proper

under 28 § U.S.C. 1391(b)(1). Second, a substantial part of the events giving rise to this claim

occurred in Texas, including the formation of six contracts or agreements, as discussed earlier in

this Memorandum.17 In short, venue is clearly proper in the Eastern District of Texas.

          B.      Transfer of this action to the U.S. District Court for the Eastern District of
                  Texas is in the interest of justice.

          Transfer of this action to the Eastern District of Texas would also be in the interest of justice

under Sections 1404(a) and 1631. See 28 U.S.C. § 1404(a); 28 U.S.C. § 1631. To the extent the

Court determines that is possesses jurisdiction over one or both Defendants, Section 1404(a)

references three factors to weigh when considering transfer to another venue: convenience of parties,

convenience of witnesses, and interest of justice. See 28 U.S.C. § 1404(a). The Third Circuit has

noted, however, that “courts have not limited their consideration to the[se] three enumerated

factors” and that “commentators have called on the courts to ‘consider all relevant factors to

determine whether on balance the litigation would more conveniently proceed and the interests of

justice be better served by transfer to a different forum.’” Jumara, 55 F.3d at 879 (quoting 15

Charles A. Wright, Arthur R. Miller & Edward H. Cooper, FEDERAL PRACTICE AND PROCEDURE:


17
     For a discussion of these contractual arrangements, see supra pgs. 11-12.

                                                     17
         Case 2:19-cv-00467-JDW Document 6-1 Filed 04/15/19 Page 20 of 25



JURISDICTION AND RELATED MATTERS § 3847 (2d ed. 1986)). To that end, the Third Circuit has

suggested additional public and private interests that courts may consider:

       The private interests have included: plaintiff’s forum preference as manifested in the
       original choice; the defendant’s preference; whether the claim arose elsewhere; the
       convenience of the parties as indicated by their relative physical and financial
       condition; the convenience of the witnesses—but only to the extent that the
       witnesses may actually be unavailable for trial in one of the fora; and the location of
       books and records (similarly limited to the extent that the files could not be
       produced in the alternative forum).

       The public interests have included: the enforceability of the judgment; practical
       considerations that could make the trial easy, expeditious, or inexpensive; the
       relative administrative difficulty in the two fora resulting from court congestion; the
       local interest in deciding local controversies at home; the public policies of the fora;
       and the familiarity of the trial judge with the applicable state law in diversity cases.

Jumara, 55 F.3d at 883 (noting that, under Section 1404(a), district courts are “vest[ed] with broad

discretion to determine, on an individualized, case-by-case basis, whether convenience and fairness

considerations weigh in favor of transfer.”); see also Kisano Trade & Invest Ltd. v. Lemster, 737

F.3d 869, 872 (3d Cir. 2013) (noting that a district court’s decision to transfer under Section 1404(a)

“deserves substantial deference”).

           1. On balance, transfer to the U.S. District Court for the Eastern District of Texas
              would serve the private interests in this case.

       When weighed together, the private interests in this action would be better served by

transfer to the U.S. District Court for the Eastern District of Texas. This is particularly true because

the most important of these interests—convenience of the witnesses—weighs heavily in favor of

transfer. See Headon v. Colorado Boys Ranch, No. 204-CV-04847-LDD, 2005 WL 1126962, at

*7 (E.D. Pa. May 5, 2005) (finding that “the convenience of witnesses, perhaps the most important

factor, weigh[ed] heavily in favor of transfer”). As one commentator observed:

       Probably the most important factor . . . is the convenience of witnesses. If the forum
       chosen by plaintiff will be most convenient for the witnesses, this is a powerful
       argument against transfer, while if some other forum will better serve the
       convenience of witnesses, transfer is likely to be granted.
                                                  18
         Case 2:19-cv-00467-JDW Document 6-1 Filed 04/15/19 Page 21 of 25




See 15 Wright, Miller, & Cooper, FEDERAL PRACTICE AND PROCEDURE: JURISDICTION § 3851, at 415-

416 (2d ed. 1986).

       Two critical witnesses in this action are the Burgesses—the plaintiffs in the underlying

personal injury lawsuit. As discussed earlier in this Memorandum, the Burgesses signed and

contemporaneously discussed with Roberts and his investigator the key terms of the agreements in

dispute, including Defendants’ employment contracts, Plaintiffs’ employment contracts, the

intended division of the attorney’s fee, and their referral under their respective referral

arrangements (a/k/a/ “Consents to Refer”). Unfortunately, Mr. Burgess was rendered a quadriplegic

and cannot easily travel from the hospital, which is located in the Eastern District of Texas.

Furthermore, Mrs. Burgess provides daily care to Mr. Burgess, which would likely make travel

logistically difficult for her. In short, Mr. and Mrs. Burgess are critical witnesses, and Defendants’

choice of venue poses a considerable inconvenience and logistical complications for these

witnesses.

       Moreover, Mr. and Mrs. Burgess are not subject to the subpoena power of this Court and

cannot be compelled to attend trial, given that they are located further than 100 miles from the

Eastern District of Pennsylvania. See FED. R. CIV. P. 45(c)(1); Dinterman v. Nationwide Mut. Ins.

Co., 26 F. Supp. 2d 747, 750 (E.D. Pa. 1998) (finding that because the court’s subpoena power did

not reach important witnesses, another district was a “far more convenient and appropriate forum in

which to litigate th[e] matter”). Given the importance of their testimony in this matter, this fact

weighs heavily in favor of transfer to the Eastern District of Texas, where Mr. and Mrs. Burgess

currently reside.

       Another central private interest in this case is that this action arose in the Eastern District of

Texas. It revolves around six written agreements or contracts that were accepted, signed, and

                                                  19
             Case 2:19-cv-00467-JDW Document 6-1 Filed 04/15/19 Page 22 of 25



formed in Texas. The rights and obligations of the clients as well as all the attorneys under these

contracts should be collectively determined under Texas law—which was the expectation of

everyone who signed these contracts. Moreover, this dispute essentially involves how much a

Texas attorney should be paid for providing legal services in Texas to Texas clients. Plaintiffs

directly solicited these Texas clients from a Texas attorney in the Eastern District of Texas. All of

the disputed transactions in this action were initiated by Plaintiffs toward Defendants and

Defendants’ clients in Texas, including the February 7, 2018 phone call and email that changed

the fee agreement between the parties. In light of all of the above, if this claim arose anywhere, it

arose in Texas.

         The remaining private interest factors also weigh in favor of transfer to the Eastern District of

Texas:

              Plaintiffs’ and Defendants’ forum preference. Generally, a plaintiff’s choice of
               forum is entitled to deference. However, there is less deference in a case such as this,
               where relatively few of the operative facts took place in the plaintiff’s forum choice.
               See Headon, 2005 WL 1126962, at *4. As explained above, this claim plainly arose in
               Texas.

              The convenience of the parties. When considering the convenience of the parties, this
               factor would weight against transfer if it would “merely switch the inconvenience from
               defendant to plaintiff.” Dinterman, 26 F. Supp. 2d at 750. However, the relative
               inconvenience of Plaintiffs is slightly less than that of Defendants because Sheridan
               traveled on at least one occasion to the Eastern District of Texas in the underlying
               personal injury litigation. See Lomanno v. Black, 285 F. Supp. 2d 637, 645 (E.D. Pa.
               2003) (“Since [plaintiff] spent periods of time working in Virginia, he cannot as
               effectively argue that pursuing the . . . claim in Virginia is hugely inconvenient.”
               (citation omitted)). Notably, Defendants did not travel to Pennsylvania to prosecute or
               assist with the underlying litigation.

              The location of books and records. As to the location of books and records, “the
               technological advances of recent years have significantly reduced the weight of this
               factor in the balance of convenience analysis.” Lomanno, 285 F. Supp. 2d at 647
               (citation and internal quotation marks omitted). Further, “[t]he Third Circuit has stated
               that this factor should be limited to the extent that the files could not be produced in the
               alternative forum.” Id. at 647. In any event, the signed agreements at the core of this
               dispute are located in Defendants’ principal office in the Eastern District of Texas.

                                                     20
           Case 2:19-cv-00467-JDW Document 6-1 Filed 04/15/19 Page 23 of 25



         In sum, the private interest factors set forth by the Third Circuit clearly weigh in favor of

transfer of this action to the Eastern District of Texas.

             2. Transfer of this action to the U.S. District Court for the Eastern District of Texas
                would be in the public interest.

         Similarly, the public interest factors also weigh heavily in favor of transfer to the Eastern

District of Texas:

          The enforceability of the judgment. Plaintiffs’ Complaint narrowly focuses on an
           alleged oral agreement between just the Plaintiffs and Defendant. As noted above,
           however, this action involves and impacts six interrelated written agreements, each of
           which was formed in Texas. It is unclear how Plaintiffs’ requested relief will impact
           these other agreements. For example, Defendants have written contracts with the
           Burgesses, which were modified by the Consents to Refer, and which state that the
           Burgesses will pay Defendants 40% of the recovery obtained by Plaintiffs.18 These
           agreements were all formed in Texas and are governed by Texas law, under which the
           clients have a financial obligation directly to Defendants. See Johnston, 912 F.2d at 789;
           Mandell & Wright, 441 S.W.2d at 847. Given that it is unclear how Plaintiffs’ requested
           relief will impact all of the interrelated agreements, it will be simpler for the Eastern
           District of Texas to resolve this dispute in a comprehensive manner.

          The relative administrative difficulty in the two forums resulting from court
           congestion. Regarding the relative congestion of the two forums, the Eastern District of
           Texas is experiencing a decreasing caseload. Due to the U.S. Supreme Court’s reshaping
           of personal jurisdiction doctrine, fewer patent cases are being filed in the Eastern District
           of Texas. Federal judicial caseload statistics show that in 2018, new case filings in the
           District were down 33.2%.19 Notably, a new district judge was recently confirmed and
           seated in the Eastern District’s Tyler Division, and as of the filing of this Memorandum,
           there are pending nominations for three more federal district judges in the U.S. Senate.

          The local interest in deciding local controversies at home. There is clearly a local
           interest in deciding this case in the Eastern District of Texas. As noted above, this action
           is essentially a dispute over how much a Texas attorney should be paid for legal services
           provided in Texas to Texas clients. These clients and Defendants have a direct interest in
           resolving this dispute and the clients’ financial obligations to Defendants under their
           contracts. Furthermore, Texas courts have an interest in deciding disputes over
           agreements formed in Texas. This is particularly true where Texas laws place specific

18
     See Exhibits A & G.
19
   Federal Judicial Caseload Statistics 2018, Table C: “U.S. District Courts—Civil Cases
Commenced, Terminated, and Pending During the 12-Month Period Ending March 31, 2017 and
2018,” UNITED STATES COURTS.

                                                    21
           Case 2:19-cv-00467-JDW Document 6-1 Filed 04/15/19 Page 24 of 25



             requirements on such agreements. See, e.g., TEX. GOV’T CODE § 82.065(a) (“A
             contingent fee contract for legal services must be in writing and signed by the attorney
             and client.”).

           The public policies of the forums. As noted above, this action raises the question as to
            why a state other than Texas should rule on the collective construction of the agreements
            at the center of this dispute—all of which were formed in Texas.

           The familiarity of the trial judge with the applicable state law in diversity cases. If
            this case is transferred to the Eastern District of Texas, Pennsylvania’s conflict of laws
            jurisprudence will govern the dispute. This inquiry combines an analysis of contacts
            establishing significant relationships with a qualitative appraisal of the relevant States’
            policies with respect to the controversy. See Hammersmith, 480 F.3d at 231. Under this
            analysis, there is a strong argument that Texas law will govern the construction of the
            numerous agreements at the center of this dispute. As noted above, there are also specific
            Texas laws that will govern these agreements.

           Practical considerations that could make the trial easy, expeditious, or inexpensive.
            As noted above, the interrelated nature of the multiple agreements involved in this dispute
            would make resolution of this dispute significantly simpler in Texas. Moreover, retaining
            venue in Pennsylvania may result in two actions arising out of the same set of operative
            facts proceeding in two different judicial districts. Roberts is not subject to personal
            jurisdiction in Pennsylvania pursuant to the corporate shield doctrine.20 Assuming that
            Roberts can and should be individually named in this type of action, Plaintiffs would
            need to file a separate action against him in the Eastern District of Texas. Because
            jurisdiction would only be proper as to both Defendants in the Eastern District of Texas,
            transfer to that District would conserve judicial resources. See Creative Waste Mgmt.,
            Inc. v. Capitol Envt’l Servs., Inc., No. 04-1060, 2004 WL 2384991, at *10 (E.D. Pa. Oct.
            22, 2004) (observing that a decision not to transfer would mean that, “to obtain complete
            relief, two actions arising out of the same set of operative facts would proceed in two
            different judicial districts,” which would “lead[] to the wastefulness of time, energy, and
            money that § 1404(a) was designed to prevent”).

          In sum, regardless of whether the Court determines that personal jurisdiction exists over one

or both Defendants, this action should be transferred to the U.S. District Court for the Eastern

District of Texas, and such a transfer is in the interest of justice.

                                               V.      CONCLUSION

          There is no personal jurisdiction over Defendants in Pennsylvania and accordingly, the

Court should dismiss this action with prejudice unless it finds it in the interest of justice to transfer

20
     Supra at Section III(D).

                                                    22
         Case 2:19-cv-00467-JDW Document 6-1 Filed 04/15/19 Page 25 of 25



the case to the U.S. District Court for the Eastern District of Texas pursuant to 28 U.S.C. § 1631.

To the extent the Court determines that it has personal jurisdiction over one or both Defendants, the

Court should transfer this action to the U.S. District Court for the Eastern District of Texas pursuant

to 28 U.S.C. § 1404(a).



                                                       Respectfully submitted:

                                                       HAINES & ASSOCIATES

                                                             /s/ Clifford E. Haines
                                                       CLIFFORD E. HAINES
                                                       DANIELLE M. WEISS
                                                       The Widener Building, 5th Floor
                                                       1339 Chestnut Street
                                                       Philadelphia, PA 19107
                                                       (215) 246-2200 (Telephone)
                                                       (215) 246-2211 (Facsimile)
                                                       Attorneys for Defendants
 Dated: April 15, 2019




                                                  23
